United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                          July 9, 2004

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No. 03-41696
                              Summary Calendar




UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JORGE ANIBAL GALVEZ,

                                           Defendant-Appellant.




                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                          No. B-03-CR-475-1
                        --------------------




Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

      Jorge Galvez appeals his guilty-plea conviction and sentence

for illegal reentry following deportation.            He first argues that

the district court erred in finding that his prior state misde-

meanor conviction for sexual abuse of a person under fourteen qual-


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-41696
                                -2-

ified as an aggravated felony under 8 U.S.C. § 1101(a)(43)(A) and

erred in increasing his offense level by eight pursuant to U.S.S.G.

§ 2L1.2(b)(1)(C).

     We have reviewed the record and briefs and conclude that the

district court did not err in applying the eight-level increase,

because Galvez’s state sexual abuse conviction qualified as an ag-

gravated felony under § 1101(a)(43)(A).      See United States v.

Urias-Escobar, 281 F.3d 165, 166-68 (5th Cir.), cert. denied, 536

U.S. 913 (2002).

     Galvez argues next that the “felony” and “aggravated felony”

provisions found at 8 U.S.C. § 1326(a) and (b) are unconstitutional

sentencing provisions.   He acknowledges that his argument is fore-

closed, but he seeks to preserve the issue for possible Supreme

Court review in light of Apprendi v. New Jersey, 530 U.S. 466

(2000).   As Galvez concedes, this issue is foreclosed.   See Almen-

darez-Torres v. United States, 523 U.S. 224, 247 (1998); United

States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000).

     AFFIRMED.